                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
MAGGIE TSAVARIS,                  )
                                  )
     Plaintiff,                   )
                                  )
v.                                )          CV418-125
                                  )
SAVANNAH LAW SCHOOL, LLC,         )
et al.,                           )
                                  )
     Defendants.                  )

                                ORDER

     Plaintiff objects to and seeks to quash defendants’ subpoenas

seeking documents from her prior employers. Doc. 29. She contends

defendants failed to notify her before serving the subpoenas, in violation

of the Federal Rules of Civil Procedure, sought production through a

third-party process server, in violation of the Consent Protective Order,

and seek documents irrelevant to the allegations of her discrimination

and retaliation Complaint. Id. But the subpoenas in question require

compliance in the Southern District of Indiana and the Southern District

of Florida, id., Exh. 1 (subpoenas directed to Indiana University

McKinney School of Law, Miami University School of Law, and Florida

International University School of Law), and “a motion to quash, under

Rule 45(c)(3)(A), must be filed and decided in the court from which the
subpoena issued.” Gordon v. Mortg. Elec. Registration Sys., Inc., 2011

WL 2457495 at *1 n. 2 (S.D. Ga. June 16, 2011) (internal quotes and cites

omitted). 1   The Southern District of Georgia is not the appropriate

district to quash these subpoenas. Fed. R. Civ. P. 45(d)(3). Plaintiff’s

motion is therefore DENIED without prejudice. 2

      SO ORDERED, this 13th day
                              y of June,, 2019.

                                        ______________________________
                                         __________________________
                                        CHRISTO  ER L. RAY
                                         HRISTOPHER
                                             T PHER
                                        UNITED STATES MAGISTRATE JUD
                                                                  UDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
   Plaintiff’s argument that this is a “rare case” warranting an exception to this rule
is unconvincing. See docs. 38 at 5 & 44 at 2 n. 1; c.f. 2013 Adv. Comm. Notes to Fed.
R. Civ. P. 45 (“exceptional circumstances” warranting transfer of such a motion to the
issuing court include instances where transfer is “warranted in order to avoid
disrupting the issuing court’s management of the underlying litigation” or to avoid
inconsistent results, such as where “the same issues are likely to arise in discovery in
many districts.”). She argues that the Court may convert the instant motion to a
motion for a protective order, to “forbid” defendants from sussing out her past
employment records and performance reviews “for the purpose of protecting [plaintiff]
from annoyance, undue burden, embarrassment, or oppression.” Doc. 38 at 5. But
those are not the grounds she raises to object to the subpoenas: plaintiff argues they
are procedurally defective and seek information irrelevant to the allegations of the
Complaint or defendants’ defenses. See id. at 6-7. Those are unexceptional arguments
the district courts in the districts of compliance are more than capable of evaluating.
2
   The Court takes no position on whether the requested documents are relevant to
the allegations of the Complaint or defenses, see Bahrami v. Maxie Price Chevrolet-
Oldsmobile, Inc., 2013 WL 3800336 at *4 (S.D. Ga. June 19, 2013) (noting that
“[w]here parties have cited speculative reasons for seeking employment records, courts
have granted motions to quash subpoenas or for protective orders” and collecting
cases), or whether service complied with the “spirit and the letter” of Rule 45’s prior-
notice requirement.
                                           2
